Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 03/03/2022 in which the claims 1-3, 5-13, 15-20 are pending.
Response to Arguments
3. 	Applicant’s arguments, see pages 6-9, filed 03/03/2022, with respect to the rejections of claims have been fully considered and amended claims are moot in view of new grounds of rejection by relying on the teachings of  Cutcher et al. (US 2019/0156640 A1).
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

6.  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  	Claims 1-3, 5-6, 8-13, 15-16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Waniguchi et al. (US 2017/0076140 A1) in view of Butt et al. (US 2018/0157939 A1)  (IDS provided 09/21/2020) and Cutcher et al. (US 2019/0156640 A1).

 	Regarding claim 1, Waniguchi discloses a system comprising (Para[0029] & Fig.1 teaches of the wearable camera system 5): a non-stationary camera configured to: capture at least one first image that depicts an unknown object (Para[0029] –[0032] & Fig.1 on-vehicle camera system (in car video system (ICV)) 30 which is mounted on patrol car 7, wearable camera 10 which is mounted on a uniform of police officer 3 and wearable camera 10 which is mounted on the uniform of police officer 3 captures the front of the police officer as a subject, and transmits the captured video data to on-vehicle camera system 30, a subject which is supposed to be a capturing target of wearable camera 10 and on-vehicle camera 31 includes not only a person, but also a scene of a site of an incident, crowds gathering near the site (so-called, onlookers), and atmosphere around a capturing position & para[0047], [0156] & Figs. 4-5 teaches image of a subject to be captured by wearable camera 10); and output the at least one first image for generating first metadata elsewhere within the system (Para[0031] – [0034], [0040] – [0043] & Fig. 1 teaches on-vehicle camera system 30 is wirelessly connected to back end server (BES) 50 in in-office system 8, selects specific video data from the items of video data recorded in on-vehicle recorder 33, and is capable of transmitting cut-out data to back end server 50, wearable camera 10 is connected to back end server 50 via on-vehicle camera system 30, directly, or via smart phone 40 so as to transmit video data to back end server 50, para[0118] & Fig. 8 shows cut-out data which is cut out from a frame of an image constituting a video captured by wearable camera 10 is transmitted to back end server 50 in police office 4 via on-vehicle camera system 30, Para[0185] teaches detecting the face of the person included in the captured image of the captured subject, and then transmits the detected information on the face to back end server 50);  storage configured to store second metadata generated from at least one second image of a known object (Para[0034], [0044]- [0045] teaches of the back end server 50 with storage 58 storage 58 which stores suspicious person database 58z which is registered in advance may be installed in the inside or the outside of police office 4 as long as storage 58 is accessible to back end server 50, Para[0107] – [0108] , [0115] –[0116], [0128] & Fig. 7 teaches of suspicious person database 58z of storage 58); and at least one processor in communication with the storage and the non-stationary camera, the at least one processor configured to: compare the first metadata to the second metadata to determine difference information as between the unknown and known objects (Para[0122], [0185] teaches Back end server 50 registers suspicious person database 58z in which the face image of the person involved in the incident and the information on the person are associated with each other in storage 58 as one example of a storage, and collates the information on the face transmitted from wearable camera 10 with storage 58.  In a case where a face of a person specified based on the information on the face is registered in suspicious person database 58z of storage 58, back end server 50 notifies the plurality of wearable cameras including wearable camera 10 of the information on the suspicious person registered in suspicious person database 58z, Para[0128] –[0130] & Fig. 9, 10A teaches CPU 51 searches suspicious person database 58z stored in storage 58 based on the recognized face, and determines whether or not the recognized face corresponds to the face registered in suspicious person database 58z (T4)), In a case where the recognized face corresponds to the face registered in suspicious person database 58z, CPU 51 notifies wearable camera 10 that the faces are matched (hit) with each other via communicator 53 as one example of a notifier (T5)); and a mobile communications device that includes a speaker (Para[0053] & Fig. 5 teaches of the wearable camera 10 speaker 29B & Para[0095] - [0098] & Fig. 6 teaches of the on-vehicle camera system to include a CPU 101 speaker 207). 
one of a first information component and second information component, wherein the first information component relates to appearance, and the second information component relates to size; the mobile communications device in communication with the at least one processor and configured to cause the speaker to emit an audio message that: includes at least some of the difference information;  indicates that the unknown object is different than the known object ; and explains why, consistent with the at least some of the difference information, there is no match between the unknown object and the known object. However Butt discloses disclose the difference information including at least one of a first information component and second information component, wherein the first information component relates to appearance (Figs. 4-5 & para[0114], [0128] –[0132] teaches appearance matching to locate an object of interest on one or more image frames of a video captured by a video capture device and  Appearance Search for performing appearance matching at the client to locate recorded videos of an object of interest first method of initiating Appearance Search 500, an image of an object of interest is received 502 at the client 420 where it is sent to the Process 408 to generate 504 a feature vector of the object of interest.  In the second method, the user searches 514 the database 414 for an image of the object of interest and retrieves 516 the feature vector of the object of interest which was previously generated when the video was processed for storage in the database 414. Searching loop of Appearance Search 500 may continue until the user decides enough images of the object of interest has been located and ends the search 512), and the second information component relates to size (Para [0106], [0111] teaches of video analytics may further include, at 304, classifying the foreground visual objects (or objects) detected at 302 and other classifiers may also be determined, such as size).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of alerting the person's notified information to the user, so that suspicious person in circumference can be rapidly notified by a policeman, and policeman's work can be effectively assisted of Waniguchi with the method that compares the signatures of the identified objects with the signature of the object of interest to generate similarity scores for the identified objects and transmits an instruction for presenting the images of the objects on a display based on the similarity scores of Butt in order to provide a system in which allows the subset of image data processing modules to be implemented on a single device or on various devices of the video capture and playback system so as to allow flexibility in building the system. 
 	Waniguchi in view of Butt does not explicitly disclose the mobile communications device in communication with the at least one processor and configured to cause the speaker to emit an audio message that: includes at least some of the difference information;  indicates that the unknown object is different than the known object ; and explains why, consistent with the at least some of the difference information, there is no match between the unknown object and the known object. However Cutcher discloses the mobile communications device in communication with the at least one processor and configured to cause the speaker to emit an audio message that: includes at least some of the difference information;  indicates that the unknown object is different than the known object (Para[0034] – [0036] & Figs. 3, 5-6 teaches the electronic processor 202 may then compare the first plurality of objects to the second plurality of objects to determine the difference and identifies the suspect 120 because it is not at the same position. The patrol alert may instruct the patrol object 104 to return to the location 114. The patrol alert may be presented by the patrol object 104 to a user of the patrol object 104 as a haptic alert, an audio alert, a visual indication (for example, activating an LED), a text-based message, a graphical indication (for example, on a graphical user interface), or some combination of the foregoing); and explains why, consistent with the at least some of the difference information, there is no match between the unknown object and the known object (Para[0034] – [0037] & Fig. 3 electronic processor 202 does not determine a difference between the images (at block 314), the electronic processor 202 compares differences detected between the images 500 and 600 to a threshold to determine whether a patrol alert should be sent. For example, to account for minor differences between the reference image 500 and the second image 600, the electronic processor 202 may be configured to ignore differences that do not satisfy a particular threshold. As one example, the electronic processor 202 may be configured to generate and transmit a patrol alert only when one or more people are detected in the second image 600 but not in the reference image 500). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of alerting the person's notified information to the user and generate similarity scores for the identified objects of Waniguchi in view of Butt with the method that compares the reference image to the second image to determine a difference of Cutcher in order to provide a system that 
 	Regarding claim  2,  Waniguchi further discloses the system as claimed wherein the known object is a person and the third information component relating to facial features is included in the difference information (Para[0034], [0041] - [0044] & Fig. 1, 4, 8-9, 10A 12 & Para[0049] - [0050], [0077], [0108], [0118], [0122] - [0125] teaches back end server 50 recognizes the face features from the face image included in the cut-out data by using a face recognition function so as to obtain the information on the face features, or specifies the information on the face features from face recognition data included in the cut-out data.  Back end server 50 collates the face of the person registered in suspicious person database 58z which is registered in advance with the face of the person specified by the information on the face features by using the information on the face features, and notifies on-vehicle camera system 30 and wearable camera 10 of the result of the collation). 

 	Regarding claim 3, Waniguchi further discloses the system as claimed wherein the known object is a vehicle and a third 18 Docket No. PAT25461-US-PRIinformation component relating to License Plate Recognition (LPR) is included in the difference information (Para[0126] & Fig. 10A detection data fd1 may include information relating to the specification of the suspicious person, for example, a license plate (a number plate) & Par[0158] cutting out any image relating to the specification of the suspicious person, such as an image of a license plate  and discover  a stolen vehicle).  

 	Regarding claim 5, Waniguchi further discloses the system as claimed wherein the at least one first image is a plurality of video frames captured by the non-stationary camera (para [0030] – [0032] teaches of on-vehicle camera system 30 includes one or more of on-vehicle cameras 31, captures a video based on captured images of an incident happened when police officers patrol by driving patrol car 7 so as to record the incident. Wearable camera 10 which is mounted on the uniform of police officer 3 captures the front of the police officer as a subject, and transmits the captured video data to on-vehicle camera system 30).  

 	Regarding claim  6, Waniguchi further discloses the system as claimed wherein the second information component relating to size includes one or more of a height delta and a weight delta (para[0111] teaches Other classifiers may also be determined, such size, para [0138] & Fig. 7 teaches  the Data 710 in Object Profile 702 and Object Profile 704 has, for example, content including time stamp, frame number, resolution in pixels by width and height of the scene segmentation mask of this frame by width and height in pixels and stride by row width in bytes, image width and height in pixels as well as image stride (row width in bytes) & para[00153] & Fig. 9  teaches of the height estimation algorithm of the object classification module 916 and estimate the height of a true object appearing at a particular location and is compared with the observed height of an object at that location). 

para [0153] & Figs. teaches back end server 50 can display the received information on the person on the display of smart phone). 

 	Regarding claim 9, Waniguchi further discloses the system as claimed wherein the mobile communications device is a two-way radio or smart phone wirelessly connectable to at least one wireless network (Para [0032] teaches of smart phone 40 with wireless communication function).  

 	Regarding claim  10, Waniguchi discloses further the system as claimed in claim  wherein the at least one second image includes a mug shot of a suspect (Para [0049] & Fig. 4 teaches of the face image 28z of the suspicious person displayed on the screen LCD 28 is supposed to be a mug shot registered in back end server 50). 

 	Regarding claim  11, Waniguchi discloses computer-implemented method for providing live virtual assistance to a user of the live virtual assistance, the method comprising: 19 Docket No. PAT25461-US-PRIreceiving, at an at least one processor, first metadata generated from at least one user- provided image that depicts an unknown object (Para[0029] –[0032] & Fig.1 on-vehicle camera system (in car video system (ICV)) 30 which is mounted on patrol car 7, wearable camera 10 which is mounted on a uniform of police officer 3 and wearable camera 10 which is mounted on the uniform of police officer 3 captures the front of the police officer as a subject, and transmits the captured video data to on-vehicle camera system 30, a subject which is supposed to be a capturing target of wearable camera 10 and on-vehicle camera 31 includes not only a person, but also a scene of a site of an incident, crowds gathering near the site (so-called, onlookers), and atmosphere around a capturing position & para[0047], [0156] & Figs. 4-5 teaches image of a subject to be captured by wearable camera 10); providing, to the at least one processor, second metadata generated from at least one reference image of a known object (Para[0034] teaches of the back end server 50 with storage 58 storage 58 which stores suspicious person database 58z may be installed in the inside or the outside of police office 4 as long as storage 58); comparing, using the at least one processor, the first metadata to the second metadata to determine difference information as between the unknown and known objects (Para[0122], [0185] teaches Back end server 50 registers suspicious person database 58z in which the face image of the person involved in the incident and the information on the person are associated with each other in storage 58 as one example of a storage, and collates the information on the face transmitted from wearable camera 10 with storage 58.  In a case where a face of a person specified based on the information on the face is registered in suspicious person database 58z of storage 58, back end server 50 notifies the plurality of wearable cameras including wearable camera 10 of the information on the suspicious person registered in suspicious person database 58z, Para[0128] & Fig. 10A teaches CPU 51 searches suspicious person database 58z stored in storage 58 based on the recognized face, and determines whether or not the recognized face corresponds to the face registered in suspicious person database 58z (T4), the difference information (Fig. 9 & para[0128] –[0130] teaches of the face recognition CPU 51 searches suspicious person database 58z stored in storage 58 based on the recognized face, and determines whether or not the recognized face corresponds to the face registered in suspicious person database 58z (T4).  [0129] In a case where the recognized face corresponds to the face registered in suspicious person database 58z, CPU 51 notifies wearable camera 10 that the faces are matched (hit) with each other via communicator 53 as one example of a notifier (T5)).
 	Waniguchi does not explicitly disclose the difference information including at least one of a first information component and a  second information component; wherein the first information component relates to appearance, and the second information component relates to size, causing an audio message to be generated for delivery to the user, and wherein the audio message: includes at least some of the difference information; indicates that the unknown object is different than the known object; and explains why, consistent with the at least some of the difference information, there is no match between the unknown object and the known object. 	However Butt discloses disclose the difference information including at least one of a first information component and a  second information component; wherein the first information component relates to appearance, (Figs. 4-5 & para[0114], [0128] –[0132] teaches appearance matching to locate an object of interest on one or more image frames of a video captured by a video capture device and  Appearance Search for performing appearance matching at the client to locate recorded videos of an object of interest first method of initiating Appearance Search 500, an image of an object of interest is received 502 at the client 420 where it is sent to the Process 408 to generate 504 a feature vector of the object of interest.  In the second method, the user searches 514 the database 414 for an image of the object of interest and retrieves 516 the feature vector of the object of interest which was previously generated when the video was processed for storage in the database 414. Searching loop of Appearance Search 500 may continue until the user decides enough images of the object of interest has been located and ends the search 512) and the second information component relates to size (Para [0106], [0111] teaches of video analytics may further include, at 304, classifying the foreground visual objects (or objects) detected at 302 and other classifiers may also be determined, such as size). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of alerting the person's notified information to the user, so that suspicious person in circumference can be rapidly notified by a policeman, and policeman's work can be effectively assisted of Waniguchi with the method that compares the signatures of the identified objects with the signature of the object of interest to generate similarity scores for the identified objects and transmits an instruction for presenting the images of the objects on a display based on the similarity scores of Butt in order to provide a system in which allows the subset of image data processing modules to be implemented on a single device or on various devices of the video capture and playback system so as to allow flexibility in building the system.
 	Waniguchi in view of Butt does not explicitly disclose and when the difference information indicates that the unknown object is different than the known object, causing an audio message to be generated for delivery to the user, and wherein the audio message: includes at least some of the difference information; indicates that the unknown object is different than the known object (Para[0034] – [0036] & Figs. 3, 5-6 teaches the electronic processor 202 may then compare the first plurality of objects to the second plurality of objects to determine the difference and identifies the suspect 120 because it is not at the same position. The patrol alert may instruct the patrol object 104 to return to the location 114. The patrol alert may be presented by the patrol object 104 to a user of the patrol object 104 as a haptic alert, an audio alert, a visual indication (for example, activating an LED), a text-based message, a graphical indication (for example, on a graphical user interface), or some combination of the foregoing) ; and explains why, consistent with the at least some of the difference information, there is no match between the unknown object and the known object (Para[0034] – [0037] & Fig. 3 electronic processor 202 does not determine a difference between the images (at block 314), the electronic processor 202 compares differences detected between the images 500 and 600 to a threshold to determine whether a patrol alert should be sent. For example, to account for minor differences between the reference image 500 and the second image 600, the electronic processor 202 may be configured to ignore differences that do not satisfy a particular threshold. As one example, the electronic processor 202 may be configured to generate and transmit a patrol alert only when one or more people are detected in the second image 600 but not in the reference image 500). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of alerting the person's notified information to the user and generate similarity scores for the identified objects of Waniguchi in view of Butt with the method that compares the reference image to the second image to determine a difference of Cutcher in order to provide a system that determines the difference, transmits, via the transceiver, a patrol alert to an electronic device.

 	Regarding claim 12, Waniguchi discloses the computer-implemented method as claimed wherein the known object is a person and a third information component relating to facial features is included in the difference information (Para[0034], [0041]-[0044] & Fig. 1, 4, 8-9, 10A 12 & Para[0049]-[0050], [0077], [0108], [0118], [0122]-[0125] teaches back end server 50 recognizes the face features from the face image included in the cut-out data by using a face recognition function so as to obtain the information on the face features, or specifies the information on the face features from face recognition data included in the cut-out data.  Back end server 50 collates the face of the person registered in suspicious person database 58z which is registered in advance with the face of the person specified by the information on the face features by using the information on the face features, and notifies on-vehicle camera system 30 and wearable camera 10 of the result of the collation). 

relating to License Plate Recognition (LPR) is included in the difference information.(Para[0126] & Fig. 10A detection data fd1 may include information relating to the specification of the suspicious person, for example, a license plate (a number plate) & Par[0158] cutting out any image relating to the specification of the suspicious person, such as an image of a license plate  and discover  a stolen vehicle).  .  

	Regarding claim 15, Waniguchi further discloses the computer-implemented method as claimed wherein the at least one user- provided image is a plurality of video frames captured by a moving camera (para [0030] – [0032] teaches of on-vehicle camera system 30 includes one or more of on-vehicle cameras 31, captures a video based on captured images of an incident happened when police officers patrol by driving patrol car 7 so as to record the incident. Wearable camera 10 which is mounted on the uniform of police officer 3 captures the front of the police officer as a subject, and transmits the captured video data to on-vehicle camera system 30). 

 	Regarding claim  16, Waniguchi further discloses the computer-implemented method as claimed wherein the second information 20 Docket No. PAT25461-US-PRIcomponent relates to one or more of a height delta and a weight delta (para[0111] teaches Other classifiers may also be determined, such size, para [0138]& Fig. 7 teaches  the Data 710 in Object Profile 702 and Object Profile 704 has, for example, content including time stamp, frame number, resolution in pixels by width and height of the scene segmentation mask of this frame by width and height in pixels and stride by row width in bytes, image width and height in pixels as well as image stride (row width in bytes) & para[00153] & Fig. 9  teaches of the height estimation algorithm of the object classification module 916 and estimate the height of a true object appearing at a particular location and is compared with the observed height of an object at that location). 

	Regarding claim 18, Waniguchi further discloses the computer-implemented method as claimed further comprising causing the at least one reference image to be delivered to a mobile device of the user (para [0153] & Figs. teaches back end server 50 can display the received information on the person on the display of smart phone). 

 	Regarding claim 19, Waniguchi further discloses the computer-implemented method wherein the mobile device is a two-way radio or smart phone wirelessly connected over at least one network to a server that stores the at least one reference image (Para [0032] teaches of smart phone 40 with wireless communication function).  

s 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Waniguchi et al. (US 2017/0076140 A1) in view of Butt et al. (US 2018/0157939 A1)  (IDS provided 09/21/2020) and Cutcher et al. (US 2019/0156640 A1) in further view of 
Schoenmackers et al. (US 2018/0268818 A1).

 	Regarding claim 7, Waniguchi in view of Butt and Cutcher discloses the system as claimed in claim 1, Waniguchi in view of Butt and Cutcher does not explicitly disclose wherein the known object is an identifiable article for sale in a store.  However, Schoenmackers discloses wherein the known object is an identifiable article for sale in a store (Para [0024], [0044], and [0049] teaches of access database items available for sale). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of alerting the object’s notified information to the user and generate similarity scores for the identified objects of Waniguchi in view of Butt and Cutcher with the  method that enriches user profiles by learning from onboarding, sideboarding and user behaviors to enhance precision of the models used by each of the matching, relevance and ranking stages for individual users of Schoenmackers  in order to provide a system which detects when mission changes occur to provide better user experience and help the user to achieve the goals.

	Regarding claim 17, Waniguchi in view of Butt and Cutcher discloses the computer-implemented method as claimed in claim 11, Waniguchi in view of Butt and Cutcher does not explicitly disclose wherein the known object is an inanimate article and a third information component relating to categorization of the inanimate article in relation is included in the difference information.  However Schoenmackers discloses wherein the known object is an inanimate article and a third information component relating to categorization of the inanimate article in relation to one or more store inventories is included in the difference information (Para [0024], [0044], and [0049] teaches of access database items available for sale & Para[0076] teaches language model component and the speech-to-text vocabulary with new words and representative sentences from a target domain, for example, inventory categories or user personas. This capability allows the artificial intelligence framework 144 to be scalable as new categories and personas are supported). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of alerting the object’s notified information to the user and generate similarity scores for the identified objects of Waniguchi in view of Butt and Cutcher with the  method that enriches user profiles by learning from onboarding, sideboarding and user behaviors to enhance precision of the models used by each of the matching, relevance and ranking stages for individual users of Schoenmackers  in order to provide a system which detects when mission changes occur to provide better user experience and help the user to achieve the goals.

9. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Waniguchi et al. (US 2017/0076140 A1) in view of Cutcher et al. (US 2019/0156640 A1).

 	Regarding claim  20,  Waniguchi discloses a computer-implemented method for providing live virtual assistance to a user of the live virtual assistance (Para0030]& Fig 1 teaches on-vehicle camera system 30 includes on-vehicle personal computer (PC) 32) & Para[0072] teaches current live image), the method comprising: receiving, at an at least one processor: first metadata generated from a first region of at least one user-provided image that depicts a first unknown object (Para[0029] –[0032] & Fig.1 on-vehicle camera system (in car video system (ICV)) 30 which is mounted on patrol car 7 and on-vehicle camera 31 includes not only a person, but also a scene of a site of an incident, crowds gathering near the site (so-called, onlookers), and atmosphere around a capturing position & para[0047], [0156] & Figs. 4-5 teaches image of a subject to be captured by wearable camera 10); and second metadata generated from a second region of the at least one user-provided image that depicts a second unknown object (Para[0029] –[0032] teaches wearable camera 10 which is mounted on the uniform of police officer 3 captures the front of the police officer as a subject, and transmits the captured video data to on-vehicle camera system 30); providing, to the at least one processor, third metadata generated from at least one reference image of a known object (Para[0034] teaches of the back end server 50 with storage 58 storage 58 which stores suspicious person database 58z may be installed in the inside or the outside of police office 4); processing the first metadata, the second metadata and the third metadata to determine, using the at least one processor, that the first unknown object is more similar than the second unknown object to the known object (Para[0107] - [0108],  [0118] , [0122] & Fig. 8 teaches of the cut-out data which is cut out from a frame of an image constituting a video captured by wearable camera 10 is transmitted to back end server 50 in police office 4 via on-vehicle camera system 30. Collator determines in recognizer 51z whether or not the face of the person which is specified by the extracted feature (that is, information on the face features) is matched with the feature (for example, the face image of the suspicious person) which is registered in suspicious person database 58z of storage 58 in advance); comparing, using the at least one processor, the first metadata to the third metadata to determine difference information as between the first unknown object and the  known object (Para[0122], [0185] teaches Back end server 50 registers suspicious person database 58z in which the face image of the person involved in the incident and the information on the person are associated with each other in storage 58 as one example of a storage, and collates the information on the face transmitted from wearable camera 10 with storage 58.  In a case where a face of a person specified based on the information on the face is registered in suspicious person database 58z of storage 58, back end server 50 notifies the plurality of wearable cameras including wearable camera 10 of the information on the suspicious person registered in suspicious person database 58z, Para[0128] & Fig. 10A teaches CPU 51 searches suspicious person database 58z stored in storage 58 based on the recognized face, and determines whether or not the recognized face corresponds to the face registered in suspicious person database 58z (T4)). 
 	Waniguchi does not explicitly disclose and generating a customized be on the lookout message that includes at least some of the difference information, and explains why, consistent with the at least some of the difference information, there is no match between the first unknown object and the known object. However, Cutcher discloses and generating a customized be on the lookout message that includes at least some of the Para[0034] – [0036] & Figs. 3, 5-6 teaches the electronic processor 202 may then compare the first plurality of objects to the second plurality of objects to determine the difference and identifies the suspect 120 because it is not at the same position. The patrol alert may instruct the patrol object 104 to return to the location 114. The patrol alert may be presented by the patrol object 104 to a user of the patrol object 104 as a haptic alert, an audio alert, a visual indication (for example, activating an LED), a text-based message, a graphical indication (for example, on a graphical user interface), or some combination of the foregoing), and explains why, consistent with the at least some of the difference information, there is no match between the first unknown object and the known object. (Para[0034] – [0037] & Fig. 3 electronic processor 202 does not determine a difference between the images (at block 314), the electronic processor 202 compares differences detected between the images 500 and 600 to a threshold to determine whether a patrol alert should be sent. For example, to account for minor differences between the reference image 500 and the second image 600, the electronic processor 202 may be configured to ignore differences that do not satisfy a particular threshold. As one example, the electronic processor 202 may be configured to generate and transmit a patrol alert only when one or more people are detected in the second image 600 but not in the reference image 500). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of alerting the person's notified information to the user, so that suspicious person in circumference can be rapidly notified by a policeman, and policeman's work can be effectively assisted of Waniguchi with the .

Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425